

EXHIBIT 10.1



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of January 21, 2015 by
and between PRESTON HILLS GARDENS ASSOCIATES, LLC and RIVERSIDE REALTY PRESTON
HILLS, LLC, each a Delaware limited liability company (collectively, the
“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation, or its
permitted assignee (“Buyer”).
RECITALS:
Subject to the provisions set forth in this Agreement, Seller has agreed to sell
the Property (defined in Section 1) to Buyer, and Buyer has agreed to purchase
the Property from Seller.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Buyer and Seller agree as set
forth below.
1.
PURCHASE AND SALE OF THE PROPERTY.

Subject to and in accordance with the provisions of this Agreement, Seller
agrees to sell, assign, convey, and transfer to Buyer the following real,
personal and other property (defined below as the “Property”), and Buyer agrees
to purchase and accept the Property:
1.1    Land. Fee simple title to that certain real property located in Buford,
Georgia and legally described on Schedule 1, together with all appurtenances
related thereto (“Land”).
1.2    Improvements. All fixtures, buildings, and improvements located on the
Land known as the Preston Hills Apartments which have a street address of 2910
Buford Drive NE, Buford, Georgia 30519 (“Improvements”).
1.3    Personalty. All equipment, appliances and personal property owned by
Seller which is located on or in the Land or the Improvements (“Personalty”);
the material Personalty of Seller as of the date of this Agreement is listed on
Schedule 1.3. The Personalty and the Property shall not include any software
programs or other electronic media or services relating thereto that are the
subject of licenses or other agreements that are personal to Seller or Seller's
property manager.
1.4    Leases. All leases, subleases, licenses, concessions, and other forms of
agreement, granting to any party the right of use or occupancy of any portion of
the Land and/or Improvements, and all renewals, modifications, amendments,
guaranties, and other agreements affecting the same, together with any security
deposits except to the extent same are treated as a credit against the Purchase
Price (as defined below) at Closing (as defined below) pursuant to Section 4.3
(collectively, “Leases”).




--------------------------------------------------------------------------------





1.5    Intangible Property. All of Seller’s right, title and interest in and to
the trade name “Preston Hills Apartments” and websites, web domains and internet
addresses, phone number(s) for the Property, fax number(s) for the Property and
logos, and any other entitlements and intangible property owned by Seller and
used or designed for use in connection with the Land, Improvements and/or
Personalty, and any contract or lease rights, plans, specifications, studies,
reports or surveys, licenses, permits, certificates of occupancy, governmental
approvals, franchises, agreements, utility contracts, unexpired claims,
warranties, guaranties and sureties, or other rights relating to the ownership,
development, construction, design, use and operation of the Land, Improvements
and/or Personalty, in each case to the extent assignable without obtaining the
consent of any third party (collectively, “Intangible Property”).
1.6    Service Contracts. All contracts relating to the operation, leasing,
advertising, management (other than any management agreement between Seller and
its property management company), repair or maintenance of the Property,
including without limitation all warranties and guarantees thereunder
(collectively, “Service Contracts”) that Buyer elects, or is deemed to have
elected, to assume pursuant to Section 2.6.
The Land, Improvements, Personalty, Leases, Intangible Property, and Service
Contracts are collectively referred to as the “Property”. Included in the
Property shall be any and all the foregoing items in which any affiliate of
Seller has any right, title or interest, to the extent the same is used solely
in connection with the Land or Improvements unless otherwise expressly agreed to
by Buyer; it being understood and agreed that Seller shall cause such affiliate
to convey the same to Buyer at Closing.
2.
EARNEST MONEY; ESCROW PROVISIONS; INSPECTIONS.

2.1    Earnest Money.
2.1.1    Within three (3) business days after the Execution Date (defined in
Section 14.14), Buyer shall deposit with Madison Title Agency, LLC at the
address stated in Section 14.3 (“Escrow Agent” or “Title Company”), by wire
transfer in the amount of $500,000.00 (together with any interest earned thereon
as provided hereunder, “Earnest Money”). The Earnest Money shall be fully
refundable until the end of the Contingency Period, and thereafter shall be
non-refundable and paid to Seller if Buyer terminates this Agreement after the
end of the Contingency Period for any reason other than as specifically set
forth in this Agreement. The Earnest Money shall be credited against the
Purchase Price at Closing.

- 2 -    

--------------------------------------------------------------------------------



2.2    Escrow Provisions Regarding Earnest Money.
2.2.1    Escrow Agent shall hold the Earnest Money and make delivery of the
Earnest Money to the party entitled thereto under the terms of this Agreement.
Escrow Agent shall invest the Earnest Money in one or more government insured
interest-bearing bank accounts satisfactory to Buyer (which shall have no
penalty for early withdrawal), and shall not commingle the Earnest Money with
any funds of Escrow Agent or any other person or entity, and all interest and
income thereon shall become part of the Earnest Money and shall be remitted to
the party entitled to the Earnest Money pursuant to this Agreement.
2.2.2    The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.
2.2.3    If prior to the end of the Contingency Period Buyer makes a written
demand upon Escrow Agent for payment of the Earnest Money in connection with a
termination of this Agreement sent by Buyer to Seller and Escrow Agent, Escrow
Agent shall give written notice to Seller and make such payment within one (1)
business day. If after the end of the Contingency Period either party makes a
written demand upon Escrow Agent for payment of the Earnest Money, Escrow Agent
shall give written notice to the other party of such demand. If Escrow Agent
does not receive a written objection from the other party to the proposed
payment within 5 business days after the giving of such notice, Escrow Agent is
hereby authorized to make such payment and shall do so within one (1) business
day. If Escrow Agent does receive such written objection within such 5-business
day period, Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions from the parties to this Agreement or a final
judgment or arbitrator's decision. However, Escrow Agent shall have the right at
any time to deliver the Earnest Money and interest thereon, if any, with a court
of competent jurisdiction in the state in which the Property is located. Escrow
Agent shall give written notice of such deposit to Seller and Buyer. Upon such
deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.
2.2.4    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties or liable for any
act or omission on its part unless taken or suffered in bad faith in breach of
this Agreement or involving negligence. Seller and Buyer jointly and severally
shall indemnify and hold Escrow Agent harmless from and against all costs,
claims and expenses, including reasonable attorney's fees but excluding special,
incidental or consequential damages and punitive or exemplary damages, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent

- 3 -    

--------------------------------------------------------------------------------



in bad faith, in breach of this Agreement or involving negligence on the part of
the Escrow Agent.
2.2.5    The parties shall deliver to Escrow Agent an executed copy of this
Agreement. Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with this
Agreement including, without limitation, the provisions of this Section 2.2.
2.2.6    Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986
as amended (“Code”), shall file all necessary information, reports, returns, and
statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
Further, Escrow Agent agrees to indemnify and hold Buyer, Seller, and their
respective attorneys and brokers harmless from and against any losses resulting
from Escrow Agent's failure to file the reports Escrow Agent is required to file
pursuant to this section. The provisions of this Section 2.2.6 shall survive the
termination of this Agreement.
2.3    Inspections; Indemnity; Insurance.
2.3.1    Inspections. Within three (3) business days after the Execution Date,
Seller shall, at the sole expense of Seller, deliver to Buyer in electronic
format (or, for those certain documents that are difficult or costly to copy
(due to size or volume), by making the same available to Buyer at the Property),
copies of all documents pertaining to the Property that are in the possession or
control of, or are reasonably available, to Seller including without limitation
the items set forth on Schedule 2.3 attached hereto (collectively, the
“Diligence Information”) other than the Excluded Documents; provided however,
that to the extent previously provided by Seller to Buyer pursuant to the terms
of that certain Access Agreement dated as of December 30, 2014, Seller shall not
be required to redeliver such Diligence Information. The Diligence Information
(and all reproductions thereof) shall remain the property of Seller. Upon demand
therefor by Seller upon a termination of this Agreement, Buyer shall return all
Diligence Information (and all reproductions thereof) to Seller. Notwithstanding
anything to the contrary set forth herein, Buyer acknowledges and agrees that it
shall have no right to review or inspect any of the following (the “Excluded
Documents”): (a) reports prepared by or for Seller or any of its affiliates in
connection with the proposed sale of the Property, (b) communications between
Seller or any of its affiliates and their attorneys, (c) appraisals, financial
assessments or other financial evaluations of the Property prepared by or for
Seller or any of its affiliates, (d) engineering and property condition reports
prepared by or for Seller, and (e) other correspondence, memoranda and documents
prepared or intended solely for internal use of Seller

- 4 -    

--------------------------------------------------------------------------------



and/or its affiliates. Buyer and Buyer’s employees, agents, representatives and
contractors (hereinafter collectively referred to as “Buyer’s agents”) shall
have the right to enter upon the Property at all reasonable times upon at least
one (1) business day’s advance notice by Buyer to Seller, in a manner not to
unreasonably disturb the tenants and other occupants of the Property
(collectively, “Tenants”) nor materially damage or injure the Property, to
inspect all aspects of the Property, at Buyer's sole risk, cost and expense, and
to make such physical inspections, studies and tests of the Property which Buyer
deems necessary or advisable in its sole discretion. Seller shall have the right
to have its representative present at any such inspections. The inspections,
studies and tests permitted under this Section 2.3.1 shall include the right to
examine the books and records of Seller and Seller’s property manager with
respect to the Property, provided that Seller shall not be required to make
available any Excluded Documents. Seller shall provide Buyer with copies of any
documents and other information related to the Property and reasonably requested
by Buyer promptly following request by Buyer, other than the Excluded Documents.
Any entry by Buyer into any individual dwelling unit shall be in compliance with
the terms of the applicable Lease. Any testing that requires a physical or other
intrusive invasion of the Land or Improvements shall require Seller's consent
(it being agreed that the standard testing and gathering of samples for a
customary Phase I environmental study and radon testing shall be permitted
without Seller’s consent). Except to the extent such disclosure is required or
permitted pursuant to Section 14.10, Buyer agrees that it will not disclose to
any third party not approved by Seller the results of its inspections or tests.
Unless legally required to report a condition that is revealed by its
inspections, Buyer shall not provide any report of such inspections or tests to
or request any inspection of the Property by any governmental authority without
first obtaining the prior written consent of Seller thereto and Seller, at
Seller’s election, shall be entitled to have a representative on any telephone
call or other contact made by Buyer to a governmental authority for such purpose
and to be present at any meeting between Buyer and a governmental authority for
such purpose. The foregoing shall not, however, prevent Buyer from contacting
governmental authorities to request zoning and code compliance letters, property
tax information, utility expenses, police or fire activity or other customary
due diligence and shall not prohibit Buyer from reviewing or requesting copies
of public files relating to the Property. Any notice which Buyer is required to
give under this Section 2.3.1 may be given verbally to Lane Shea at (212)
704-4245. If this Agreement terminates for any reason other than Seller’s
default, promptly following payment by Seller to Buyer of Buyer’s actual out of
pocket costs thereof, but only to the extent Buyer is permitted to do so under
the terms of any agreement with the provider of the same, Buyer shall promptly
deliver to Seller (without representation or warranty or right of reliance)
copies of all third party reports, studies or surveys which Buyer obtained in
connection with its inspections of the Property.

- 5 -    

--------------------------------------------------------------------------------



2.3.2    Indemnity. Buyer shall promptly after any termination of this Agreement
restore any physical damage or alteration of the physical condition of the Land
or Improvements that results from any inspections or activities conducted by
Buyer or Buyer’s agents, at Buyer’s sole cost and expense and in strict
accordance with all requirements of applicable law. Buyer shall also INDEMNIFY
AND HOLD HARMLESS Seller, its members, managers, principals, employees and
agents from all claims and liability (including reasonable attorneys’ fees and
costs but excluding special, incidental or consequential damages and punitive or
exemplary damages), related to damage to property or injury to persons and
arising from any activities of Buyer or Buyer’s agents on the Land in connection
with such inspections, studies and tests; provided, however, in no event shall
Buyer indemnify Seller or its members, managers, principals, employees or agents
from any of the foregoing arising due to the gross negligence or willful
misconduct of Seller or its members, managers, principals, employees and agents,
or for existing conditions which are merely discovered and not exacerbated by
Buyer or Buyer’s agents. The foregoing indemnification obligation of Buyer shall
survive the termination of this Agreement for a period of (a) three (3) months
with respect to any claim of Seller unrelated to a claim of a third party
unaffiliated with Seller or Seller’s property manager, or (b) one (1) year with
respect to any claim of Seller relating to a claim made by a third party
unaffiliated with Seller or Seller’s property manager; provided however that if
Seller shall have provided written notice to Purchaser with reasonable detail of
a specified claim for which Purchaser is responsible hereunder within the period
provided in subsection (a) or (b), as applicable, then such period shall be
extended until such claim is resolved. Without limiting the generality of the
foregoing indemnity, Buyer shall maintain or cause Buyer’s agents to maintain
commercial general liability insurance in amounts not less than $1,000,000.00
per occurrence during all periods when Buyer or such Buyer’s agent is conducting
inspections of the Property.
2.4    Title; Survey.
2.4.1    Condition of Title. Title to the Land and Improvements shall be
conveyed to Buyer by the Deed (defined in Section 6.1) subject only to the
following:
(a)    a lien to secure payment of general and special real estate taxes and
assessments for the Property, not due and payable for the current assessment
period based on the fiscal year used by the taxing authorities;
(b)    matters affecting the condition of title created by or with the written
consent of Buyer in accordance with the terms and conditions of this Agreement;
(c)    the Permitted Exceptions (but not the Curable Matters) as such terms are
defined in Section 2.4.2 and Section 2.4.3;

- 6 -    

--------------------------------------------------------------------------------



(d)    all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relative to building, zoning and land use)
affecting the Property; and
(e)    the rights of Tenants, as tenants only, under the Leases.
2.4.2    Title Review Period.
(a)    Within two (2) business days after the Execution Date, Seller shall
deliver to Buyer (i) a current standard ALTA Form B title insurance commitment
for the Land issued by First American Title Insurance Company (“Title
Commitment”) which shall also issue any title insurance policy for the Property,
(ii) copies of all documents shown as exceptions to title or otherwise
referenced in the Title Commitment, and (iii) the most current existing ALTA
survey of the Property in Seller’s possession or control. Buyer may obtain a new
or updated physical survey of the Land (“Survey”). Buyer shall have until 5:00
P.M. (California time) on January 28, 2015 to make written objection to Seller
due to any exceptions, defects or conditions shown on the Survey and/or in the
Title Commitment (collectively, “Buyer's Objections”). Seller shall, within
three (3) business days after Buyer's notice to Seller of Buyer's Objections,
notify Buyer in writing that: (a) Seller will cure all or certain of Buyer's
Objections as of or prior to Closing, or (b) Seller will not cure all or certain
of Buyer's Objections. Seller shall have the right, but not the obligation, to
cure Buyer's Objections. If Seller fails to deliver timely notice with respect
to all or any of Buyer's Objections, Seller shall be deemed to have elected
option (b) above with respect to any such Buyer's Objections. If Seller elects,
or is deemed to have elected, not to cure any or all of Buyer's Objections,
Buyer may, as Buyer's sole and exclusive remedy, (x) waive said Buyer's
Objections or (y) only by written notice to Seller given on or prior to the
expiration of three (3) business days after the expiration of Seller's response
period described above, terminate this Agreement. If this Agreement is
terminated pursuant to the preceding sentence, the Earnest Money shall be
returned to Buyer and neither party shall any further rights or obligations
under this Agreement except for any obligations which expressly survive
termination of this Agreement. All items shown on the Title Commitment and/or
the Survey not objected to by Buyer by timely notice to Seller or waived or
deemed waived by Buyer shall be deemed to be “Permitted Exceptions.”
(b)    If at any time after the expiration of the Contingency Period, any update
to the Title Commitment or the Survey discloses any additional item that affects
title to the Property which was not disclosed in Seller’s existing title
insurance policy and/or in the original Title Commitment and/or the Survey
delivered to Buyer during the Contingency Period and is not the result of the
acts or omissions of Buyer or Buyer’s agents (a "New

- 7 -    

--------------------------------------------------------------------------------



Exception"), Buyer shall have a period of three (3) business days from the date
of its receipt of such update to review and notify Seller in writing of Buyer's
disapproval of any New Exception. If Buyer disapproves any such matter it shall
constitute further Buyer’s Objections and be subject to the same procedures set
forth in Section 2.4.2(a) above. Closing may be postponed as needed to
accommodate such additional time periods.
2.4.3    Curable Matters. Notwithstanding anything in this Section 2.4 to the
contrary, Seller shall be obligated to cure and/or cause to be deleted from any
title insurance policy issued pursuant to the Title Commitment (i) any mortgage
and mechanic's liens or other monetary liens against the Property, (ii) any
exceptions or encumbrances to title which are created by, under or through
Seller after the date hereof without Buyer’s consent, and (iii) any matter that
Seller has agreed, in writing, to cure (collectively, “Curable Matters”).
2.5    Contingency Period. The Contingency Period shall mean the period of time
commencing on the Execution Date and ending at 5:00 p.m. (California time) on
February 3, 2015. Buyer, at its election and in its sole discretion, may
terminate this Agreement for any reason or for no reason by giving written
notice thereof to Seller before the expiration of the Contingency Period. If
Buyer timely terminates this Agreement under this Section 2.5, the Earnest Money
shall be paid to Buyer and neither party shall have any further rights or
obligations hereunder unless otherwise specifically stated. If Buyer fails to
timely terminate this Agreement as provided in this Section 2.5, (a) the Earnest
Money shall be non-refundable to Buyer except as otherwise expressly stated in
this Agreement, and (b) within two (2) business days following the expiration of
the Contingency Period, Buyer shall deposit with Escrow Agent the additional sum
of $500,000.00, which shall thereafter be deemed part of the Earnest Money for
all purposes hereunder.
2.6    Service Contracts. Buyer shall assume at Closing those Service Contracts
which it elects to assume by written notice given to Seller before the end of
the Contingency Period; provided, however, Buyer must assume at Closing any
Service Contracts which are not terminable except upon the payment of a fee to
the vendor unless Buyer agrees in writing to pay such fee or credit to Seller
the amount thereof at Closing. Seller shall notify the vendors under those
Service Contracts that Buyer has not agreed to assume (with a copy of such
notice to Buyer) with such termination to be effective as of the Closing Date.
Seller shall reasonably cooperate with Buyer, both before and after Closing, to
obtain any approvals or consents required to assign any Service Contracts to
Buyer that Buyer has elected to assume. If Seller fails to timely send any such
request for approval or consent, Buyer may do so in Seller’s name. Seller’s
obligations under this Section 2.6 shall survive the Closing for a period of
three (3) months. Until the date which is five (5) business days before the
expiration of the Contingency Period, Seller may, without Buyer’s consent, enter
into Service Contracts in the ordinary course of Seller’s business (or amend,
modify, renew, extend or terminate any existing Service Contracts), provided
that Seller gives Buyer a copy of same and such new Service Contract is
terminable upon thirty (30) days notice or less without penalty or fee;
thereafter, Seller may do so only with the prior written consent of Buyer.

- 8 -    

--------------------------------------------------------------------------------



3.
PURCHASE PRICE.

The “Purchase Price” for the Property shall be $51,000,000.00 payable pursuant
to the terms and conditions contained in this Agreement, but subject to credits
and prorations as provided below.
4.
PRORATIONS.

All normal and customarily proratable items of income and expense for the
Property shall be prorated as of the Closing Date. Without limiting the
foregoing, the following items shall be prorated as of the Closing Date and such
prorations shall be reflected on the settlement statements prepared by Escrow
Agent. Such prorations shall be made on the basis of a 365-day year, as of 11:59
p.m. on the day preceding the Closing Date. Any leasing commissions with respect
to the Leases shall be the sole responsibility of Seller, and shall be paid or
discharged fully at or prior to Closing.
4.1    Revenues. All rentals, receipts and other revenues from the Property
(“Revenues”) which have been actually received by Seller before Closing and
which are allocable to the period from and after the Closing Date shall be
credited to Buyer. Buyer shall use reasonable efforts for a period of ninety
(90) days after Closing to collect all Revenues which are delinquent or due as
of the Closing Date and Seller shall have the right commencing as of ninety-one
(91) days after the Closing Date to take any action to collect any such Revenues
from any Tenant, provided that Seller may take action only with respect to
former tenants who no longer occupy a unit at the Property. All such delinquent
Revenues from the Property collected by Buyer or Seller after Closing shall be
paid (a) first, to Buyer and applied to amounts delinquent for the period from
and after the Closing Date, and (b) second, to Seller to be applied to amounts
delinquent for the period prior to the Closing Date, and each party hereby
agrees to promptly remit the same to the other as and to the extent necessary to
comply with the foregoing. In no event shall Buyer be obligated to bring any
suit against any Tenant, expend any funds or exercise any of its rights or
remedies under any Lease in order to collect any Revenues.
4.2    Property Taxes. All real estate taxes and assessments for the Property
owed for the period in which Closing occurs shall be pro-rated. If, at Closing,
the Property or any part thereof is affected by a special assessment which is
payable in installments of which the first installment is then a charge or lien,
or has been paid, or special assessments which are imposed on the Property
annually on a reoccurring basis, such assessments shall be apportioned pro rata
between Seller and Buyer on a per diem basis as of the Closing Date.
4.3    Security Deposits. All security and other deposits held by Seller
pursuant to the Leases (excluding (a) deposits applied by Seller and not
reinstated by the applicable Tenant and (b) any interest thereon if such
interest is not required to be remitted to Tenants pursuant to their respective
Leases or applicable law), shall be credited to Buyer, and Seller and Buyer
shall deliver a notice to such Tenants advising them that: (i) Buyer has
purchased the Property, and (ii) the amount of the security deposit received by
the Buyer, if any, is the responsibility of Buyer.

- 9 -    

--------------------------------------------------------------------------------



4.4    Utility Charges. Final meter readings on all utilities charged to the
Property shall be made as of the day preceding the Closing Date. Seller shall
use reasonable efforts to arrange for, and shall pay for final billings of
utilities to the day preceding the Closing Date, and Buyer shall be responsible
for utilities used on or after the Closing Date. Any prepaid water, sewer, and
other utility charges allocable to the period from and after the Closing Date
shall be credited to Seller. Seller and Buyer shall deliver written notices to
the applicable utility companies notifying them of the change in ownership. Any
deposits on utilities paid by Seller shall be returned to Seller.
4.5    Service Contracts. Seller shall pay (or be charged by a proration for)
all charges due pursuant to the Service Contracts before the Closing Date, and
Buyer (to the extent assumed by Buyer) shall be responsible for all such charges
due from and after the Closing Date pursuant to the Service Contracts. Prepaid
charges allocable to the period from and after the Closing Date in connection
with any Service Contracts being assumed by the Buyer shall be credited to
Seller at Closing. Accrued and unpaid charges allocable to the period prior to
the Closing Date in connection with such Service Contracts shall be credited to
Buyer at Closing. All upfront commissions or other amounts, if any, paid by the
service provider under any Service Contract shall not be prorated.
4.6    Insurance. No proration shall be made in relation to insurance premiums,
and no insurance policies of Seller will be assigned to Buyer, except as
expressly provided in Section 11 with respect to a casualty.
4.7    Survival. The provisions of this Section 4 shall survive Closing for a
period of one (1) year and shall then terminate except as otherwise stated in
this Agreement.
4.8    Post Closing Adjustments. If any of the items described in Section 4
above cannot be accurately apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of good faith estimates by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date. If either party discovers any errors in the
Closing Statement, both parties agree to correct and reconcile such error as
soon as practicable after the Closing Date, but, in any event, no such later
corrections or reconciliations shall be made more than one (1) year after the
Closing Date.
4.9    Rent Ready Adjustments. Not more than forty-eight (48) hours prior to
Closing (“Walk Though Date”), a representative of Buyer and a representative of
Seller shall conduct an onsite walk-through of the then unoccupied rental units
on the Property to determine whether such unoccupied rental units are in “rent
ready” condition. With respect to any rental unit that is vacated either (a) on
or before seven (7) days prior to Close of Escrow that Seller has not placed in
a “rent ready” condition before the Walk Through Date or (b) on or after the
Walk Through Date, Buyer shall receive a credit against the Purchase Price at
Closing in the amount of $1,250 per unit. As used herein, “‘rent ready’
condition” means Seller’s practice and procedures, as of the Execution Date, for
placing units in “rent ready” condition. Nothing contained in this Section 4.9
shall be construed as limiting Buyer’s rights and Seller’s obligations under the
other provisions of this Agreement.
5.
CONDITIONS PRECEDENT TO CLOSING.


- 10 -    

--------------------------------------------------------------------------------



5.1    Buyer’s Conditions to Closing. The obligation of Buyer to purchase the
Property from Seller, and to perform the obligations required to be performed by
Buyer at the Closing, are subject to satisfaction of each of the following
conditions (“Buyer's Conditions”):
5.1.4    Compliance with Agreement. Seller shall have performed and complied in
all material respects with its covenants and obligations under this Agreement.
5.1.5    Representations and Warranties. All of Seller's representations and
warranties under Section 8.2 are true and correct in all material respects as of
the Closing Date.
5.1.6    Title Policy. Title Company shall have irrevocably committed to Buyer
in writing to issue an ALTA 2006 extended owner’s policy of title insurance
written on First American Title Insurance Company, in form and content
consistent with the Title Commitment, as such may be updated before Closing (but
without imposing additional requirements on Seller other than as expressly
provided in Section 2.4 above), insuring Buyer’s fee simple title to the Land in
an amount equal to the Purchase Price subject only to the Permitted Exceptions
and subject to no conditions other than payment of the applicable premium
therefor and the normal and customary conditions to be satisfied by Buyer and
Seller.
5.1.7    No Litigation. There shall exist no pending or threatened actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against Seller or the Property that would prevent Seller from
performing its obligations under this Agreement.
5.2    Failure of Buyer’s Conditions. If any of the Buyer’s Conditions are not
satisfied as of the Closing Date, Buyer shall have the right in its discretion
to (i) terminate this Agreement upon three (3) days’ prior written notice to
Seller in the event Seller has not satisfied all conditions to Buyer’s
reasonable satisfaction within such 3-day period (provided however, that no
notice or cure period shall be available for Seller’s failure to deliver any of
the Closing Documents to Escrow Agent on the Closing Date), in which event the
Earnest Money shall be returned to Buyer and all obligations of the parties
hereto shall thereupon cease and this Agreement shall thereafter be of no
further force and effect, except for any provision of this Agreement that
expressly survives termination and the rights of Buyer under Section 12.2, or
(ii) waive the failed condition and consummate Closing. Seller shall not, in any
event, be liable to Buyer for any claims arising from a failure of any such
conditions except as provided in Section 12.2.
5.3    Closing Conditions for Seller. Seller's obligations under this Agreement
are subject to each of the following conditions (“Seller's Conditions”):

- 11 -    

--------------------------------------------------------------------------------



5.3.1    Compliance with Agreement. Buyer shall have performed and complied in
all material respects with its covenants and obligations under this Agreement.
5.3.2    Representations and Warranties. All of Buyer's representations and
warranties under Section 9 are true and correct in all material respects as of
the Closing Date.
5.4    Failure of Seller’s Conditions. If any of the Seller’s Conditions are not
satisfied as of the Closing Date, Seller shall have the right in its discretion
to (i) terminate this Agreement upon three (3) days’ prior written notice to
Buyer in the event Buyer has not satisfied all conditions to Seller’s reasonable
satisfaction within such 3-day period (provided however, that no notice or cure
period shall be available for Buyer’s failure to deposit the remainder of the
Purchase Price or deliver any applicable Closing Documents to Escrow Agent on
the Closing Date), in which event the Earnest Money shall be paid to Seller in
accordance with Section 12.1 if applicable or otherwise to Buyer, and all
obligations of the parties hereto shall thereupon cease and this Agreement shall
thereafter be of no further force and effect, except for any provision of this
Agreement that expressly survives termination, or (ii) waive the failed
condition and consummate Closing.
6.
CLOSING DOCUMENTS.

On the Closing Date, Seller shall deliver, or cause to be delivered, to Escrow
Agent the following documents and/or items with respect to the Property,
executed and acknowledged, where appropriate, on behalf of Seller (collectively,
“Closing Documents”):
6.1    Deed. A Special Warranty Deed in the form attached as Exhibit “D”
(“Deed”) conveying the Land and the Improvements to Buyer, subject only to the
Permitted Exceptions.
6.2    Bill of Sale. A Special Warranty Bill of Sale in the form attached as
Exhibit “A” conveying title to the Personalty to Buyer.
6.3    Assignment and Assumption of Leases. An Assignment and Assumption of
Leases in the form attached hereto as Exhibit “B”, assigning to Buyer all of
Seller's interest as landlord in all Leases, security deposits and guaranties,
together with an assumption thereof by Buyer of all obligations of the landlord
under the Leases accruing from and after the Closing Date. All original Leases
in Seller's possession or control will be delivered to Buyer within two (2)
business days following Closing; provided that Seller will deliver copies of
Leases in those cases where Seller does not have possession or control of an
original.
6.4    Tenant Notices. Notices to Tenants under the Leases in the form attached
as Exhibit “E”, as the same may be modified at the reasonable request of Buyer
to conform to the requirements of applicable law.
6.5    Assignment and Assumption of Service Contracts and Intangible Property.
An Assignment of Service Contracts and Intangible Property in the form attached
as Exhibit “C”, assigning to Buyer the Intangible Property and the Service
Contracts being assumed by Buyer

- 12 -    

--------------------------------------------------------------------------------



pursuant to this Agreement, together with an assumption thereof by Buyer of all
obligations accruing thereunder from and after the Closing Date. The originals
of all such Service Contracts in Seller's possession or control will be
delivered to Buyer within two (2) business days following Closing; provided that
Seller will deliver copies of such Service Contracts in those cases where Seller
does not have possession or control of an original.
6.6    Service Contract Notices. Notices to the counterparties under the Service
Contracts being assumed by Buyer informing such counterparties of the sale of
the Property to Buyer.
6.7    Settlement Statement. A settlement statement prepared by Escrow Agent and
reasonably acceptable to Buyer and Seller showing the Purchase Price, all
applicable adjustments and credits, and all cash receipts and all disbursements
to be made by Escrow Agent on the Closing Date.
6.8    Non-Foreign Status Affidavit. An Affidavit of Non-Foreign Status.
6.9    Evidence of Seller's Authority. Evidence satisfactory to the Title
Company and Buyer that the person executing the Closing Documents on behalf of
Seller has full right, power and authority to do so.
6.10    Certified Rent Roll. An updated Rent Roll (defined in Section 8.2.5)
effective as of a date no more than one (1) business day before the Closing Date
and certified by Seller as to accuracy and completeness in all material
respects.
6.11    Other Documents. Other certificates and documents that are reasonably
acceptable to the signing party and are customarily required to effect the
closing of the sale of the Property and related transactions contemplated by
this Agreement, including an Owner's Affidavit sufficient to allow deletion of
standard exceptions from the title policy and identifying no construction,
debts, liens or parties in possession (other than residential tenants disclosed
on the Rent Roll) that may affect the Property after the Closing Date, a Form of
Sale Disclosure reporting sales proceeds in form reasonably approved by Seller,
and a “gap indemnity” in favor of Title Company.
Buyer shall execute, acknowledge, and deliver the assignment documents tendered
by Seller, as assignor, with respect to the Leases, Service Contract(s),
Intangible Property, and other applicable documents requiring execution by Buyer
as set forth in Section 6 above or as otherwise stated in this Agreement.
7.
CLOSING.

7.1    Closing. This transaction shall close upon satisfaction of the
requirements of Section 7.2 below (“Closing”) on a date selected by Buyer, but
in no event later than March 10, 2015 (“Closing Date”) unless extended by the
terms of Section 2.4, Section 5.2, Section 5.4 or Section 11. Notwithstanding
the foregoing, Buyer shall have the one-time right to extend the Closing Date to
a date selected by Buyer, but in no event later than April 13, 2015 by (a)
delivering written notice to Seller and Escrow Agent and (b) depositing with
Escrow Agent an additional $250,000.00 which shall thereafter be deemed part of
the Earnest Money for all purposes hereunder, in each case no

- 13 -    

--------------------------------------------------------------------------------



later than the third (3rd) business day before the original Closing Date. If
Buyer desires to close earlier than the above stated specific dates, it must
give written notice to Seller at least five (5) business days before its
designated Closing Date.
7.2    Time and Place. The Closing shall take place through escrow with the
Title Company on the Closing Date. On the Closing Date: (a) the parties shall
cause the Escrow Agent to disburse the Purchase Price (subject to prorations and
adjustments provided in this Agreement) to Seller pursuant to this Agreement and
to other parties as set forth on the executed settlement statement, and (b) the
parties shall direct the Escrow Agent to file, record and/or deliver all
documents executed in accordance with this Agreement to the parties in
accordance with this Agreement, as to be set forth in written instructions
received by the parties. Notwithstanding the foregoing, Buyer acknowledges that
Seller’s current loan must be defeased at Closing (the “Defeasance”).  The
parties agree to “dry close” the transaction contemplated herein two (2)
Business Days prior to the Closing Date (the “Dry Closing Date”) in order to
allow Seller to defease the existing loan.  On the Dry Closing Date, Buyer and
Seller shall deliver all closing documents into escrow (other than the final
settlement statement, which shall be finalized, executed and delivered with
electronic signatures not later than 1:00 pm eastern time on the Business Day
immediately preceding the Closing Date) with the Escrow Agent and take all other
actions reasonably necessary to close the transaction contemplated herein,
except that Buyer shall not be required to deposit funds sufficient to close the
transaction until 1:00 p.m. eastern time on the Closing Date.  Buyer agrees to
reasonably cooperate with the procedures imposed by Seller’s lender for the
Defeasance of Seller’s existing loan, but shall not be required to fund the
Purchase Price until the Closing Date.    
7.3    Payment of Purchase Price.    The Purchase Price shall be paid as
follows:
7.3.1    Earnest Money. At Closing, the Earnest Money shall be credited against
the Purchase Price and disbursed by Escrow Agent in accordance with the executed
settlement statement.
7.3.2    Cash at Closing. Subject to pro-rations and payment of expenses
hereunder, Buyer shall deliver to Escrow Agent no later than 1:00 p.m. (EST) on
the Closing Date immediately available funds in the amount of the Purchase
Price, less the amount of the Earnest Money (and any interest thereon) paid to
Seller at Closing, and subject to any prorations, credits and other adjustments
hereunder. The net amount of the Purchase Price, including the Earnest Money,
due to Seller as shown on the settlement statement approved by Seller and Buyer
in accordance with Section 6.7 shall be paid to Seller on the Closing Date.
7.4    Possession. Possession of the Property shall be delivered to Buyer on the
Closing Date, subject only to the rights of Tenants, as tenants only, under the
Leases and rights of other parties contained in the Permitted Exceptions and the
Service Contracts that are being assumed by Buyer.
7.5    Closing Costs. Buyer and Seller shall each pay at Closing one-half of any
escrow fees (not to exceed $500 per side) and customary closing fees of Escrow
Agent. Buyer shall pay

- 14 -    

--------------------------------------------------------------------------------



(a) the costs to obtain the Survey, (b) the cost and premiums for any title
insurance coverage except for the base premium for the owner’s policy and
endorsements as stated in the next sentence, (c) the costs of all appraisals,
engineering and environmental reports and feasibility and market studies which
it may obtain, and (d) all recording fees to record the Deed. Seller shall pay
(i) all transfer taxes, documentary stamps or similar taxes to record the Deed
and (ii) the cost of the Title Commitment and the premium for the owner’s policy
of title insurance in the amount of the Purchase Price, exclusive of any
endorsements other than endorsements that are necessary to cure any title
objections that Seller has elected or is required to cure under Section 2.4.
Seller and Buyer shall each be responsible for paying their respective legal
fees and costs.
7.6    Brokerage Commissions. Any brokerage commissions shall be paid as
provided in Section 13 below.
8.
COVENANTS, REPRESENTATIONS AND WARRANTIES OF SELLER.

8.1    Seller's Covenants. Seller covenants that from the Execution Date to the
date preceding the Closing Date:
8.1.1    Operation and Management. Seller shall operate and manage the Property
in substantially the same manner as it is now operated (including, without
limitation, maintenance of substantially the same advertising and marketing
programs for the Property in effect as of the date hereof). Seller shall
maintain the Property substantially in its present condition and pursuant to
Seller's normal course of business (but not including extraordinary capital
expenditures or expenditures not incurred in such normal course of business),
subject to ordinary wear and tear, damage by fire or other casualty and
condemnation. Seller shall (a) comply with all laws, statutes, rules,
regulations and ordinances applicable to the Property, (b) perform when due all
of Seller’s obligations under the Leases, Service Contracts, and Permitted
Exceptions and (c) keep in force its current property liability and business
interruption insurance covering all buildings, structures, improvements,
machinery, fixtures and equipment included in the Property.
8.1.2    Title. Seller shall not further encumber the Property or any portion
thereof without the prior written consent of Buyer. Seller shall not (a)
initiate or consent to, approve or otherwise take any action with respect to
zoning or any other governmental rules or regulations presently applicable to
the Property, (b) fail to pay in a timely fashion all proper bills for labor or
services for work performed for or on behalf of Seller with respect to the
Property, (c) sell, convey, assign, transfer, encumber or otherwise dispose of
the Property or any part thereof or interest therein other than Personalty that
is replaced in the ordinary course of business with similar quality items, or
(d) market, initiate, solicit, continue or respond to any offers or negotiations
related to the sale of the Property or any material portion thereof or interests
therein.

- 15 -    

--------------------------------------------------------------------------------



8.1.3    Leases. Seller shall continue to lease apartment units at the Property
at market rates and concessions consistent with its normal, current business
practices. Under no circumstances may Seller enter into any new lease for a term
of less than 6 months or more than 24 months.
8.1.4    Notices. Seller shall promptly (a) notify Buyer in writing of any
litigation, arbitration, condemnation or administrative hearing before any court
or governmental agency concerning Seller or the Property that is instituted
after the date hereof, other than eviction or unlawful detainer actions that
will be completed prior to Closing, (b) make available at the Property copies of
all Leases, and provide to Buyer copies of all Service Contracts, in each case
entered into or amended after the date hereof (subject to the terms of Section
8.1.3 and Section 2.6 above) and any documents or materials received by Seller
from and after the Execution Date that would have been included in the Diligence
Information if received prior to the Execution Date, (c) within two (2) Business
Days after Seller’s receipt of request therefor, provide to Buyer an updated
Rent Roll, (d) furnish to Buyer copies of all written communications received or
given by Seller after the date hereof concerning any past or present release or
threatened release of any Hazardous Materials in, on or under the Land or
Improvements or any past or present violation of any Environmental Laws at the
Land or Improvements, and (e) promptly give Buyer copies of all written notices
received by Seller after the date hereof asserting any breach or default under
the Leases or the Service Contracts or any violation of the Permitted Exceptions
or of any laws, statutes, rules, regulations or ordinances applicable to the
Property.
8.2    Seller's Representations and Warranties. Seller represents and warrants
to Buyer the following as of the Execution Date and the Closing Date:
8.2.1    Entity and Authorization Matters. Each Seller is a limited liability
company duly organized and validly existing under the laws of the State of its
organization as stated in this Agreement and has full power and authority to
execute and deliver this Agreement and perform all of its obligations under this
Agreement. The person executing this Agreement on behalf of Seller has been duly
authorized and empowered to bind such entity to this Agreement. This Agreement
constitutes the valid and binding agreement of Seller enforceable against Seller
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, or other similar laws which affect the
enforcement of creditors' rights generally.
8.2.2    No Conflict with or Breach of Other Agreements. Neither the execution
and delivery of this Agreement, nor compliance with the terms of this Agreement,
conflict with or result in a breach of any of the provisions of, or constitute a
default under, any agreement to which Seller is a party or by which the Property
may be bound, provided that this representation shall not apply to any Service
Contracts or governmental permits or authorizations or similar items

- 16 -    

--------------------------------------------------------------------------------



of Intangible Property that are not assignable by Seller (whether by their
terms, at law or otherwise) without consent of a third party or as to which the
failure to obtain same would not have a material adverse effect on the operation
or value of the Property.
8.2.3    No Bankruptcy or Reorganization Proceedings. Seller has not filed any
petitions for bankruptcy or reorganization and no such petitions have been filed
against Seller.
8.2.4    Litigation. To Seller’s Knowledge, no legal or administrative
litigation, investigation, action, proceeding or arbitration is pending or
threatened, in any court or before or by any federal, state, county or municipal
department, commission, board, bureau or agency or other governmental
instrumentality relating to Seller or the Property, other than (a) tenant
eviction actions filed in the ordinary course of business and (b) matters
disclosed in a written notice from Seller to Buyer after the Execution Date.
Neither Seller nor any affiliate or agent of Seller has commenced any legal or
administrative action or proceeding to contest or appeal the amount of real
property taxes or assessments levied against the Property or the assessed value
of the Property for real property tax purposes.
8.2.5    Leases. The Rent Roll attached hereto as Schedule 8.2.5 is, and each
updated Rent Roll provided after the date hereof will be, accurate and complete
in all material respects as of the date thereof (each a “Rent Roll”) and
reflects all Leases in effect as of such date. There are no persons leasing,
using or occupying the Land or Improvements except the tenants under the Leases
and vendors under the Service Contracts. Except as set forth on the applicable
Rent Roll, to Seller’s Knowledge, (a) the Leases are in full force and effect,
and the full current rent is accruing thereunder, (b) no monthly rent has been
paid more than one (1) month in advance and no security deposit or prepaid rent
has been paid, (c) no concession, moving or relocation allowance or credit, or
other payment or credit of any kind is presently owed, or will or could become
due and payable, to any Tenant under the Leases, and (d) Seller has received no
written notice from any tenant under the Leases claiming any breach or default
by Seller under any of the Leases that is not included in the applicable lease
file that has been made available to Buyer. Seller has (and can convey at
Closing) good title to the Leases, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever, other
than liens, encumbrances and security interests that will be terminated at or
prior to Closing.
8.2.6    Service Contracts. To Seller’s Knowledge, Schedule 8.2.6 is a true,
correct and complete list of all Service Contracts affecting the Property.
8.2.7    Compliance With Law. To Seller’s Knowledge, the Property does not
violate (a) in any material respect any federal, state, municipal

- 17 -    

--------------------------------------------------------------------------------



or other governmental statutes, ordinances, or other legal requirements, and (b)
in any respect any Environmental Laws except to the extent disclosed in any of
the Diligence Information. To Seller’s Knowledge, Seller has received no written
notice from any insurance broker, agent or underwriter that any noninsurable
condition exists in, on or about the Land or Improvements.
8.2.8    Personalty. Seller has (and can convey at Closing) good title to the
Personalty, free and clear of all liens, encumbrances, security interests and
adverse claims of any kind or nature whatsoever, other than liens, encumbrances
and security interests that will be terminated at or prior to Closing.
8.2.9    Non-Foreign Status. Seller is not a "foreign person" as that term is
defined in Section 1445 of the Internal Revenue Code of 1986, as amended and the
Regulations promulgated pursuant thereto.
8.2.10    OFAC & Executive Order. Seller is: (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury ("OFAC") and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the "List"), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, and (iii) not an Embargoed Person (as defined below). The term
"Embargoed Person" means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.
8.3    To Seller's Knowledge. The phrase “to Seller's Knowledge” and words of
similar import shall mean the actual, current knowledge of Lane Shea, the
representative of Seller with knowledge of the operations of the Property,
without any independent investigation and does not include any imputed or
constructive knowledge that may be attributed to such individual. Such
individual shall have no personal liability under this Agreement.
8.4    Survival. The representations and warranties of Seller contained in this
Agreement and covenants set forth in Section 8.1 of this Agreement shall survive
the Closing Date and the recordation of the Deed for a period of nine (9)
months, at which time they will be deemed to be merged into and superseded by
the Closing Documents.
8.5    Limitations. Notwithstanding anything in this Agreement to the contrary,
Seller's liability for breaches of the foregoing representations and warranties
and covenants set forth in Section 8.1 discovered by Buyer after Closing is
subject to the following limitations:

- 18 -    

--------------------------------------------------------------------------------



8.5.1    Filing of Claim. Any claim by Buyer against Seller for a breach of a
representation or warranty or covenant set forth in Section 8.1 must be brought
by judicial action within nine (9) months following the Closing Date.
8.5.2    Actual Knowledge. If Buyer proceeds with Closing despite having the
right to terminate this Agreement on account of any breach of a representation
or warranty or covenant by Seller as to which Buyer has actual knowledge of
before Closing, Buyer shall have no claim for any such breach of a
representation or warranty or covenant, and, by proceeding with Closing as
aforesaid, Buyer shall be deemed to have waived any and all claims based on or
resulting from such representations and warranties and not being true and
correct or such covenants being breached.
8.5.3    Threshold Amount. Buyer shall have no recourse against Seller until the
aggregate claims for breach of any of Seller's representations or warranties or
covenants under this Agreement exceed $10,000.00 (“Threshold Amount”). Once the
Threshold Amount has been reached as to any one or more matters in the
aggregate, Buyer shall be entitled to recourse against Seller for the dollar
value of all aggregate claims in excess of the Threshold Amount.
8.5.4    Aggregate Liability. Seller’s aggregate liability to Buyer after
Closing for a breach of Seller’s representations and warranties or covenants
made under this Agreement, or for any other reason, shall in no event exceed
$1,000,000.00.
8.5.5    No Liability for Consequential or Punitive Damages. In no event shall
Seller be liable to Buyer under this Agreement for special, incidental or
consequential damages or for punitive or exemplary damages.
9.
BUYER'S COVENANTS, REPRESENTATIONS AND WARRANTIES.

Buyer represents and warrants to Seller the following as of the Execution Date
and the Closing Date:
9.1    Entity and Authorization Matters. Buyer is duly organized and validly
existing under the laws of the State of its organization and has full power and
authority to execute and deliver this Agreement and perform all of its
obligations under this Agreement. The person executing this Agreement on behalf
of Buyer has been duly authorized and empowered to bind Buyer to this Agreement.
This Agreement constitutes the valid and binding agreement of Buyer and is
enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, or other
similar laws which affect the enforcement of creditors' rights generally.
9.2    No Conflict with or Breach of Other Agreements. Neither the execution and
delivery of this Agreement, nor the incurrence of the obligations herein set
forth, nor the consummation of the transactions provided for herein, nor
compliance with the terms of this Agreement, conflict with

- 19 -    

--------------------------------------------------------------------------------



or result in a breach of any of the provisions of, or constitute a default
under, any agreement to which Buyer is a party.
9.3    OFAC & Executive Order. Buyer is: (i) not currently identified on the
List, and (ii) not a person or entity with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction,
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an Embargoed Person.
9.4    Survival. The representations and warranties of Buyer shall survive the
Closing Date and the recordation of the Deed for a period of nine (9) months,
and shall terminate except to the extent Seller has commenced judicial action
within said nine (9) months. If Seller proceeds with Closing despite having the
right to terminate this Agreement on account of any breach of a representation
or warranty by Buyer as to which Seller has actual knowledge of before Closing,
Seller shall have no claim for any such breach of a representation or warranty,
and, by proceeding with Closing as aforesaid, Seller shall be deemed to have
waived any and all claims based on or resulting from such representations and
warranties and not being true. Seller shall have no recourse against Buyer until
the aggregate claims for breach of any of Buyer’s representations or warranties
or covenants under this Agreement the Threshold Amount. Buyer’s aggregate
liability to Seller after Closing for a breach of Buyer’s representations and
warranties made under this Agreement, or for any other reason, shall in no event
exceed $1,000,000.00. In no event shall Buyer be liable to Seller under this
Agreement for special, incidental or consequential damages or for punitive or
exemplary damages.
10.
CONDITION OF THE PROPERTY.

10.1    As Is Conveyance. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SET
FORTH HEREIN OR IN ANY CLOSING DOCUMENTS, BUYER ACKNOWLEDGES THAT IT IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER OR ANY AGENT
OR EMPLOYEE THEREOF REGARDING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ITS
PHYSICAL CONDITION, ITS SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS COMPLIANCE
WITH LAWS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, OR THE ABSENCE OF
HAZARDOUS SUBSTANCES THEREUPON, AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, EXCEPT FOR ANY
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN ANY CLOSING DOCUMENTS.
OTHERWISE, BUYER SHALL ACCEPT THE PROPERTY IN ITS “AS IS”, “WHERE IS”, “WITH ALL
FAULTS” CONDITION, AND SELLER HEREBY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, EXPRESS OR IMPLIED.
BUYER ACKNOWLEDGES THAT IT IS A SOPHISTICATED REAL ESTATE INVESTOR WHO SHALL
HAVE HAD, AS OF THE CLOSING DATE (AND PROVIDED THAT SELLER IS NOT IN DEFAULT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT RELATING TO PROVIDING ACCESS TO THE
PROPERTY AND DILIGENCE INFORMATION AND OTHER DOCUMENTS/INFORMATION TO BUYER)
OPEN ACCESS TO, AND SUFFICIENT TIME TO REVIEW, ALL INFORMATION, DOCUMENTS,

- 20 -    

--------------------------------------------------------------------------------



AGREEMENTS, STUDIES AND TESTS RELATING TO THE PROPERTY THAT BUYER ELECTS TO
CONDUCT, AND TO CONDUCT ANY INSPECTION, ANALYSIS AND EVALUATION OF THE PROPERTY,
INCLUDING BUT NOT LIMITED TO ENVIRONMENTAL ISSUES, IF ANY, THAT BUYER ELECTS TO
CONDUCT AND TO RECEIVE AND REVIEW SUCH INFORMATION AS BUYER SHALL REQUIRE IN THE
COURSE OF ITS INVESTIGATION.
The term “Environmental Laws” means any and all federal, state and local,
statutes, ordinances, orders, rules, regulations, guidance documents, judgments,
governmental authorizations, or any other requirements of governmental
authorities, as may presently exist, or as may be amended or supplemented, or
hereafter enacted, relating to the presence, release, generation, use, handling,
treatment, storage, transportation or disposal of Hazardous Materials, or the
protection of the environment or human, plant or animal health, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 , as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C.A. § 9601), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Oil Pollution Act
(33 U.S.C. § 2701 et seq.), the Emergency Planning and Community Right-to-Know
Act (42 U.S.C. § 11001 et seq.), or any other statute, law, ordinance, code,
rule, regulation, order or decree regulating, relating to or imposing liability
or standards of conduct concerning any Hazardous Material(s) (as defined below).
The term “Hazardous Material(s)” includes, without limitation, any hazardous or
toxic material, substance, irritant, chemical, or waste, including without
limitation (a) any material defined, classified, designated, listed or otherwise
considered under any Environmental Law as a “hazardous waste,” “hazardous
substance,” “hazardous material,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substance,” or any other term or expression intended to define, list,
regulate or classify substances by reason of properties harmful to health,
safety or the indoor or outdoor environment, (b) any material, substance or
waste which is toxic, ignitable, corrosive, reactive, explosive, flammable,
infectious, radioactive, carcinogenic or mutagenic, and which is or becomes
regulated by any local governmental authority, any agency of the State of
Georgia or any agency of the United States Government, (c) asbestos, (d) oil,
petroleum, petroleum based products and petroleum additives and derived
substances, (e) urea formaldehyde foam insulation, (f) polychlorinated biphenyls
(PCBs), (g) freon and other chlorofluorocarbons, (h) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources, and (i) lead-based
paint.
11.
CASUALTY AND CONDEMNATION.

11.1    Risk of Loss. Except as stated in this Agreement, Seller shall bear all
risk of loss or damage to the Property from all causes until the Closing;
provided, however, Seller shall have no obligation to repair such loss or
damage.

- 21 -    

--------------------------------------------------------------------------------



11.2    Option to Terminate. Except as stated in Section 11.4, if before
Closing: (a) any portion of a Property is destroyed by fire, the elements or by
any other casualty (a “Casualty”), or (b) any portion of a Property is taken by
eminent domain or made the subject of condemnation proceedings (a “Taking”),
Seller shall give Buyer prompt written notice thereof and, in the event that the
same affects a “material portion” of the Property (as hereinafter defined),
Buyer may elect, by written notice to Seller within ten (10) business days after
Buyer has received written notice of such event from Seller (and the Closing
Date shall be extended for two (2) business days after the expiration of such
termination election period, if applicable), to terminate this Agreement without
further liability, except for obligations set forth in this Agreement that
expressly survive termination. If before Closing a portion of a Property is
destroyed by a Casualty (which is not a “material portion”) or a Taking occurs
(which does not affect a “material portion” of a Property), Buyer shall proceed
to Closing subject to the provisions of Section 11.3. For the purposes of this
Section 11, a “material portion” of a Property shall mean (i) any portion of
such Property valued at more than $750,000.00 or which would require $750,000.00
or more to repair, and (ii) with respect to a Taking only, any portion which
affects access to or parking upon such Property solely to the extent an existing
access point is closed or such remaining parking is not in compliance with
applicable ordinances as in effect as of the date of such Taking. If Buyer
elects to terminate this Agreement as aforesaid, Escrow Agent will pay the
Earnest Money to Buyer, and thereafter neither Seller nor Buyer shall have any
further rights or obligations hereunder, except for obligations or provisions
set forth in this Agreement that expressly survive termination.
11.3    Failure to Terminate. If any portion of the Property is destroyed by a
Casualty or a Taking occurs, and this Agreement is not terminated pursuant to
Section 11.2, then at the Closing the following shall occur:
11.3.1    Credit of Award or Proceeds. Seller shall credit on account of the
Purchase Price the amount, as applicable, of all condemnation awards actually
received by or on behalf of Seller or any sums of money collected by or on
behalf of Seller (whether retained by Seller or paid directly to a holder of any
lien on the Property) under its policies of insurance or renewals thereof
insuring against the loss in question to the extent same have not been expended
for the purpose of restoration or repair of the Property (provided however that
Seller agrees that such restoration or repair expenditures shall not exceed
$10,000 without the prior written consent of Buyer, which shall not be
unreasonably withheld, conditioned, or delayed; provided that the foregoing
limit shall not apply to any expenses incurred in connection with emergency
repairs as reasonably determined by Seller).
11.3.2    Assignment of Future Awards. In the case of a Taking, Seller shall
assign, transfer and set over to Buyer all of Seller's right, title and interest
in and to (a) such claims and further sums payable thereunder, and (b) any
awards that may be made with respect to any pending or future condemnation
proceeding.

- 22 -    

--------------------------------------------------------------------------------



11.3.3    Assignment of Casualty Insurance Proceeds. In the case of a Casualty,
Buyer shall have the sole right to adjust the applicable claim and Seller shall
also assign, transfer and set over to Buyer all of Seller's right, title, and
interest in and to the proceeds of any casualty insurance policies payable to
Seller and rental insurance policy payable to Seller with respect to the period
from and after Closing; provided however that if Seller’s insurer does not
permit the assignment to Buyer of Seller's rights to any payments which may be
payable subsequent to the Closing Date under any applicable insurance policy or
policies in effect with respect to the Property, Buyer shall instead receive a
credit for such amounts.
11.3.4    Credit Deductible. In the case of a Casualty, Seller shall credit
against the Purchase Price the amount of any deductible under its insurance
policy, but not to exceed the amount required to fully repair or replace the
portion of the Property damaged or destroyed.
The provisions of this Section 11 shall survive Closing.
12.
DEFAULT AND REMEDIES.

12.1    Buyer's Default. If Buyer defaults under this Agreement in any material
respect (including a material breach of its representations and warranties
hereunder), and such default continues for three (3) business days after Buyer’s
receipt of written notice from Seller of such default or breach (provided
however, that no notice or cure period shall be available for Buyer’s failure to
deposit the remainder of the Purchase Price or deliver any applicable Closing
Documents to Escrow Agent on the Closing Date), Seller may, as its sole and
exclusive remedy, elect to terminate this Agreement, and the Earnest Money shall
be forfeited by Buyer and retained on behalf of Seller as liquidated damages,
and both parties shall thereafter be released from all further obligations under
this Agreement except as otherwise provided herein. Buyer and Seller acknowledge
that Seller's damages would be difficult or impossible to determine in the event
of Buyer's failure to perform its obligations under this Agreement and that the
Earnest Money is a reasonable estimate of such damages. The Earnest Money shall,
therefore, be liquidated damages to Seller in the event of such a default.
12.2    Seller's Default. If Seller defaults under this Agreement in any
material respect (including a material breach of its representations and
warranties hereunder), and such default continues for three (3) business days
after Seller’s receipt of written notice from Buyer of such default (provided
however, that no notice or cure period shall be available for Seller’s failure
to deliver any applicable Closing Documents to Escrow Agent on the Closing
Date), Buyer may elect either:
(i)    to be paid the Earnest Money and all interest earned thereon, and recover
from Seller any and all Buyer’s Costs (as hereinafter defined) up to a maximum
amount of $100,000.00, and thereafter terminate this Agreement, in which event
neither Buyer nor Seller shall have any further liability hereunder except as to
any provision which expressly survives such termination; provided, however, if
the remedy of specific performance is not available to Buyer because Seller has
conveyed

- 23 -    

--------------------------------------------------------------------------------



the Property to another party, then Seller shall pay to Purchaser, in addition
to the maximum Buyer’s Costs set forth above, up to $700,000.00 of any
non-refundable rate lock or spread lock fees actually paid by Buyer to its
lender not more than three (3) Business Days before the scheduled Closing Date;
or
(ii)    to maintain this Agreement in full force and effect and bring suit for
specific performance or injunctive relief within sixty (60) days after the
Closing Date.
Buyer expressly waives all other remedies for a default by Seller before
Closing, including suit for damages. If Buyer does not bring suit within sixty
(60) days after the Closing Date, Buyer shall be deemed to have elected option
(i) above.
For purposes of this Agreement, “Buyer’s Costs” shall mean the actual expenses
incurred by Buyer and paid (A) to Buyer’s attorneys (including in-house
attorneys) in connection with the negotiation of this Agreement or the proposed
purchase of the Property, (B) to third party consultants in connection with the
performance of examinations, inspections and/or investigations pursuant to this
Agreement or the Access Agreement, and (C) to any potential lender in connection
with any proposed financing of the Property. The obligations under this
Section12 shall survive termination.
13.
BROKERAGE COMMISSIONS AND AGENCY DISCLOSURE.

Seller represents and warrants to Buyer that Seller has not incurred, and shall
not have incurred as of the Closing Date, any liability for the payment of any
brokerage fee or commission in connection with the transaction contemplated in
this Agreement other than to Jones Lang LaSalle, to whom Seller shall pay a
commission at Closing pursuant to a separate agreement. Buyer represents and
warrants to Seller that Buyer has not incurred, and shall not have incurred as
of the Closing Date, any liability for the payment of any brokerage fee or
commission in connection with the transaction contemplated in this Agreement.
Seller and Buyer hereby agree to defend, indemnify and hold harmless the other
from and against any and all claims of any person claiming a brokerage fee or
commission through the indemnifying party. The provisions of this Section 13
shall survive Closing or termination of this Agreement.
14.
MISCELLANEOUS.

14.1    Entire Agreement. This Agreement supersedes all prior discussions,
agreements and understandings between Seller and Buyer and constitutes the
entire agreement between Seller and Buyer with respect to the transaction herein
contemplated. This Agreement may be amended or modified only by a written
instrument executed by Seller and Buyer.
14.2    Waiver. Each party hereto may waive any breach by the other party of any
of the provisions contained in this Agreement or any default by such other party
in the observance or performance of any covenant or condition required to be
observed or performed by it contained herein; PROVIDED, ALWAYS, that such waiver
or waivers shall be in writing, shall not be construed as a continuing waiver,
and shall not extend to or be taken in any manner whatsoever to affect any
subsequent breach, act or omission or default or affect each party's rights
resulting therefrom. No waiver will be implied from any delay or failure by
either party to take action on account of any

- 24 -    

--------------------------------------------------------------------------------



default by the other party. No extension of time for performance of any
obligations or acts shall be deemed an extension of the time for performance of
any other obligations or acts.
14.3    Notices. All notices under this Agreement must be in writing and shall
be sufficiently given (a) when transmitted via telecopy to the telecopy number
set forth below or via e-mail at the addresses below, provided the sender of
such facsimile or e-mail has reasonable evidence that the facsimile or e-mail
was received by the addressee’s machine on the date sent, in which case the
notice shall be deemed delivered on the date of receipt by the addressee’s
machine, (b) the day following the day on which the same has been delivered
prepaid to a national overnight courier service addressed as set forth below, or
(c) the third business day following the day on which the same is sent by
registered or certified mail, postage prepaid, addressed as set forth below or
at such other address as may be given by any party to the other pursuant to this
Section 14.3:


To Seller:
Harbor Group International, LLC
999 Waterside Drive, Suite 2300
Norfolk, Virginia 23510
Attn: T. Richard Litton, Jr.
Facsimile: (757) 640-0817    

E-mail: Richard@harborg.com


With a copy to:
Williams Mullen
Dominion Tower, Suite 1700
999 Waterside Drive
Norfolk, Virginia 23510
Attn: Lawrence H. Bryant
Facsimile: (757) 629-0660

Email: lbryant@williamsmullen.com


To Buyer:    Steadfast Asset Holdings, Inc.
18100 Von Karman Ave., Suite 500
Irvine, CA 92612    
Attn: Ana Marie del Rio, Esq.
Facsimile: 949/852-0143
E-mail: AnaMarie.delRio@steadfastco.com


With a copy to:    Christina M. Graham
Partner
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta, Georgia 30326
Direct: 404.504-7652
Fax: 404.365.9532
E-mail: cgraham@mmmlaw.com



- 25 -    

--------------------------------------------------------------------------------



To Escrow Agent:
Madison Title Agency, LLCP

1125 Ocean Avenue
Lakewood, NJ 08701
Attn: Chava Halberstadt
Facsimile: (732) 333-2258
E-mail: chava@madisoncres.com
14.4    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns. Except as provided in Section 14.15, this Agreement may not
be assigned by Buyer without the prior written consent of Seller; provided that
without the consent of Seller, but upon written notice to Seller, Buyer may
assign its interest in this Agreement to one or more entities affiliated with
Buyer or with Steadast Apartment REIT, Inc.
14.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State in which the Property is located. To the
fullest extent permitted by applicable law, the parties absolutely and
irrevocably waive any right to trial by jury in any action or proceeding between
them.
14.6    No Third Parties Benefited. Except as expressly stated in this
Agreement, the parties do not intend to confer any benefit on any person, firm,
or corporation other than the parties to this Agreement, and their respective
successors and permitted assigns.
14.7    Legal Fees. If either party fails to perform any of its obligations
under this Agreement or if a dispute arises concerning the meaning or
interpretation of any provision of this Agreement, the defaulting party or the
party not prevailing in such dispute, as the case may be, shall pay all costs
and expenses incurred by the other party in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable legal fees.
14.8    Construction. If any provision of this Agreement or the application
thereof to any person or circumstance shall, at any time or to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby, and each
provision of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law.
14.9    Time of Essence. Time is of the essence of this Agreement and each and
every term and provision hereof. Notwithstanding the foregoing, in the event the
date on which performance or payment of any obligation of a party required
hereunder is other than a business day, the time for payment or performance
shall automatically be extended to the first business day following such date. A
“business day” shall mean any day not a Saturday, Sunday, a legal holiday on
which banking institutions in the State where the Property is located or the
State of California are authorized or required by law to close, or on the
following dates which are restricted Jewish holidays: March 5, April 4 through
11, and May 24 and 25, 2015.

- 26 -    

--------------------------------------------------------------------------------



14.10    Confidentiality. Buyer covenants and agrees that: (a) all information
provided to it by Seller in connection with the Property (the “Proprietary
Information”) or resulting from Buyer's inspections of the Property and review
of the Proprietary Information which is not already public information or which
subsequently becomes public information through no fault or action of Buyer will
be held in confidence by Buyer and Buyer’s agents, and (b) Buyer will return all
Proprietary Information to Seller if the transaction contemplated by this
Agreement is not consummated. Notwithstanding the foregoing, Buyer may (i) share
its information on a need-to-know basis with its consultants, accountants,
attorneys and potential equity and financing sources so long as such information
is delivered to such parties on the condition of confidentiality consistent with
the requirements of this paragraph, and (ii) make disclosure in response to or
in connection with any legal process or otherwise required by law to be made.
Seller and Buyer further covenant and agree that neither of them will issue any
press releases regarding the Property or the transaction contemplated herein
that identifies the other party without the prior consultation and express
written approval of the other, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything in this Agreement to
the contrary, Seller hereby acknowledges and agrees that Buyer and Buyer’s
agents may communicate with any governmental authority or quasi-governmental
authority for the purpose of gathering information in connection with the
Property, Seller, or the transaction contemplated by this Agreement as set forth
in Section 2.3.1.
14.11    Counterparts. This Agreement may be executed in counterparts and all
counterparts shall together constitute one and the same agreement of the
parties. This Agreement and any subsequent amendment hereto may be delivered
either by a party or its counsel by facsimile machine or by PDF document via
email to the other party or its counsel and the signatures so transmitted
constitute original signatures and are binding on the party so signing.
14.12    Exhibits. All Exhibits and Schedules referenced in this Agreement are
attached hereto and incorporated as part of this Agreement and shall have the
same meaning as if they were incorporated fully within the text of this
Agreement.
14.13    Limitation of Liability. No obligation or liability of Seller or Buyer
hereunder shall be personally binding upon, nor shall resort for the enforcement
thereof be had to, the property of its shareholders, partners, members,
trustees, officers, employees, or agent, regardless whether such obligation or
liability is in the nature of contract, tort, or otherwise, and all such
obligations and liabilities shall be satisfied, if at all, out of such party’s
assets only.
14.14    Execution Date. The “Execution Date” shall mean the date upon which the
last of Seller and Buyer has executed this Agreement and delivered a fully
executed copy to the other.
14.15    Tax-Deferred Exchange. Buyer and Seller acknowledge that either party
may wish to structure this transaction as a tax deferred exchange of like kind
property within the meaning of Section 1031 of the Internal Revenue Code. Each
party agrees to reasonably cooperate with the other party to effect such an
exchange; provided, however, that (a) the cooperating party shall not be
required to acquire or take title to any exchange property, (b) the cooperating
party shall not be required to incur any expense or liability whatsoever in
connection with the exchange, including, without limitation, any obligation for
the payment of any escrow, title, brokerage or other costs including attorneys’
fees incurred with respect to the exchange, (c) no substitution of the
effectuating

- 27 -    

--------------------------------------------------------------------------------



party shall release said party from any of its obligations, warranties or
representations set forth in this Agreement or from liability for any prior or
subsequent default under this Agreement by the effectuating party, its
successors, or assigns, which obligations shall continue as the obligations of a
principal and not of a surety or guarantor, (d) the effectuating party shall
give the cooperating party at least two (2) business days prior notice of the
proposed changes required to effect such exchange and the identity of any party
to be substituted in the escrow, (e) the effectuating party shall be responsible
for preparing all additional agreements, documents and escrow instructions
(collectively, “Exchange Documents”) required by the exchange, at its sole cost
and expense, (f) the effectuating party shall be responsible for making all
determinations as to the legal sufficiency, tax considerations and other
considerations relating to the proposed exchange, the Exchange Documents and the
transactions contemplated thereby, and the cooperating party shall in no event
be responsible for, or in any way be deemed to warrant or represent any tax or
other consequences of the exchange transaction, and (g) the election to effect
such an exchange shall not delay Closing. The effectuating party shall indemnify
and hold the cooperating party harmless and defend the cooperating party from
any and all claims, demands, causes of action, liabilities, losses, costs,
damages and expenses (including reasonable attorneys' fees and expenses and
court costs) of any kind and nature in connection with such exchange or with
cooperating party’s cooperation hereunder to accomplish such exchange. The terms
of this Section 14.15 shall survive Closing or any earlier termination of this
Agreement.
14.16    Record Access and Retention. Seller shall promptly provide to Buyer (at
Buyer’s expense) copies of, or shall provide Buyer reasonable access to, such
factual information as may be reasonably requested by Buyer, and in the
possession or control of Seller, or its property manager or accountants, to
enable Buyer’s auditor to conduct an audit, in accordance with Rule 3-14 of
Securities and Exchange Commission Regulation S-X, of the income statements of
the Property for the year to date of the year in which Closing occurs plus the
two (2) immediately preceding calendar years. Buyer shall be responsible for all
out-of-pocket costs associated with this audit. Seller shall reasonably
cooperate (at no cost to Seller) with Buyer’s auditor in the conduct of such
audit. In addition, Seller agrees to provide to Buyer, if requested by such
auditor, historical financial statements for the Property, including (without
limitation) income and balance sheet data for the Property, whether required
before or after Closing. Seller shall maintain its records for use under this
Section 14.16 for a period of not less than two (2) years after the Closing
Date. In no event shall Seller be obligated to deliver any Excluded Documents to
Buyer. The provisions of this Section shall survive Closing.


(Signature Lines On Next Page)
    

- 28 -    

--------------------------------------------------------------------------------



WITNESS the following signatures:
SELLER:
 
 
 
 
 
 
 
 
PRESTON HILLS GARDENS ASSOCIATES, LLC,
a Delaware limited liability company
 
 
 
 
By:
Preston Hills Managing Co., LLC,
 
a Delaware limited liability company,
 
its Manager
 
 
 
 
 
By:
/s/ T. Richard Litton, Jr.
 
 
T. Richard Litton, Jr.
 
 
Vice President

RIVERSIDE REALTY PRESTON HILLS, LLC,
a Delaware limited liability company
 
 
 
 
By:
Riverside Preston Hills Managing Co., LLC,
 
a Delaware limited liability company,
 
its Manager
 
 
 
 
 
By:
/s/ T. Richard Litton, Jr.
 
 
T. Richard Litton, Jr.
 
 
Vice President
 
 
 
 
 
 
 
Date: January ___, 2015



                                                      
                                                               
BUYER:
 
 
 
STEADFAST ASSET HOLDINGS, INC.
a California corporation
 
 
 
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President
 
 
 
 
January ___, 2015

                                        

- 29 -    

--------------------------------------------------------------------------------



ESCROW AGENT SIGNATURE PAGE


The undersigned hereby executes the Agreement to which this signature page is
attached for the purpose of confirming its agreement to be bound by the
provisions of the Agreement regarding the Earnest Money and closing procedures
including, without limitation, Section 2.2 of the Agreement.




ESCROW AGENT:


MADISON TITLE AGENCY, LLC


By:
/s/ Samual M. Shiel
Name:
Samual M. Shiel
Title:
Director National Dept.




- 30 -    

--------------------------------------------------------------------------------



List of Schedules and Exhibits


Schedule 1
 
Legal Description of Land
Schedule 1.3
 
List of Personalty


Schedule 2.3
 
List of Diligence Information
Schedule 8.2.5
 
Rent Roll for Property
Schedule 8.2.6
 
List of Service Contracts for Property
 
 
 
Exhibit A:
 
Bill of Sale
Exhibit B:
 
Assignment and Assumption of Leases
Exhibit C:
 
Assignment and Assumption of Contracts
Exhibit D
 
Deed
Exhibit E
 
Tenant Notice Letter
 
 
 












- 31 -    

--------------------------------------------------------------------------------




SCHEDULE 1
Legal Description of Land
SEE ATTACHED
[pagesfrompurchaseandsaleagre.jpg]





1.    

--------------------------------------------------------------------------------




SCHEDULE 1.3
List of Personalty


SEE ATTACHED LIST


[INTENTIONALLY OMITTED]

1.3    
 

--------------------------------------------------------------------------------




SCHEDULE 2.3
List of Diligence Information
To be provided ONLY to the extent the same are in the possession or control of,
or are reasonably available, to Seller
 
CONSTRUCTION / REHABILITATION
Delivered (Date)
Not applicable to Property
Not available to Seller
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations (available onsite for review)
 
 
 
2
Construction contracts, if any, including for all work completed in past 3 years
 
 
 
3
N/A
 
 
 
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
 
 
 
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
 
 
 
6
Copies of all licenses, permits, and governmental approvals, including business
license
 
 
 
7
Certificate(s) of Occupancy for all buildings
 
 
 
8
N/A
 
 
 
9
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code,
 
 
 
10
Maintenance records/work orders, including water intrusion log, for past 12
months
 
 
 
11
N/A
 
 
 
 
FINANCIAL
 
 
 
1
Monthly operating statements, YTD & 3-year historical (income statements)
 
 
 
2
Year-end financial statements: Trailing-12 past 3 years
 
 
 
3
Operating budget, current year
 
 
 
4
Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)
 
 
 
5
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year (access to
utility billing site is preferred, if applicable)
 
 
 
6
List of utilities paid by Owner/Residents and list of account numbers
 
 
 
7
N/A
 
 
 
8
Security deposit/resident ledgers, current
 
 
 
9
Name and version of accounting software
 
 
 
10
N/A
 
 
 
11
N/A
 
 
 


    
 
2.3
 

    
 

--------------------------------------------------------------------------------




12
REIT Property Services Questionnaire (form for completion to be provided upon
request from buyer)
 
 
 
13
General Ledger, prior year, most recent quarter-end and YTD (in Excel format)
 
 
 
14
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
 
 
 
15
Bank Statements and Reconciliations, past 12 months
 
 
 
16
N/A
 
 
 
17
Check Register, prior year, most recent quarter-end and YTD
 
 
 
18
Accounts Payable Aging Detail, prior year, most recent quarter-end and YTD
 
 
 
19
Aged Delinquency Report (showing total rent outstanding)
 
 
 
20
Rent and expense selections, prior year, most recent quarter-end and YTD (25
respective selections to be made by Buyer’s independent REIT 3-14 auditors based
upon items received for #13-17 above upon request from buyer)
 
 
 
21
Payroll information sufficient to satisfy audit requirement to the extent
available from seller’s payroll provider upon request from auditor.
 
 
 
 
MANAGEMENT/LEASING/OPERATIONS
 
 
 
1
Monthly rent rolls to 6/13, 12/13, 6/14, 12/14, current
 
 
 
2
N/A
 
 
 
3
Occupancy history, monthly for past 3 years and current YTD
 
 
 
4
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable) (available onsite)
 
 
 
5
Access to lease files including availability to copy lease selection items as
requested from auditor.
 
 
 
6
Current form of lease with all addenda
 
 
 
7
N/A
 
 
 
8
N/A
 
 
 
9
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
 
 
 
10
N/A
 
 
 
11
N/A
 
 
 
12
N/A
 
 
 
13
Inventory of personal property on site, including items such as furniture,
supplies, appliances
 
 
 
14
Property brochure
 
 
 
15
Amenity Report (listing amenities per unit type, with any adjustment in rent)
 
 
 
16
List of all active vendors utilized at the property (name, function, contact
information)
 
 
 
17
Copies of all operating and management service contracts, including but not
limited to:
 
 
 
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
 
 


    
 
2.3
 

    
 

--------------------------------------------------------------------------------




 
b. Alarm monitoring (including any firm alarm & security cameras)
 
 
 
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
 
 
 
 
d. Elevator
 
 
 
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
 
 
 
f. Fire extinguisher (including any fire sprinkler systems)
 
 
 
 
g. Furniture rental
 
 
 
 
h. HVAC
 
 
 
 
i. Internet (including any leased equipment such as modems and firewalls
 
 
 
 
j. Janitorial services (including any uniform cleaning services)
 
 
 
 
k. Landscaping (including any pond/lake maintenance and snow removal)
 
 
 
 
l. Laundry
 
 
 
 
m. Pest control (including any termite contracts)
 
 
 
 
n. Phone (landlines, cell phones, pagers, answering service)
 
 
 
 
o. Pool (maintenance, emergency phone, etc.)
 
 
 
 
p. Property management agreement; indicate whether entity is related party for
disclosure purposes
 
 
 
 
q. Security (including any on-site courtesy officer arrangements)
 
 
 
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
 
 
 
 
s. Revenue Sharing (such as vending machines, pay phones)
 
 
 
 
t. Collection Recovery
 
 
 
 
u. Credit/application verification
 
 
 
 
v. Training programs (including any safety training materials and/or Safety
Plan)
 
 
 
 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
 
 
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
 
 
 
y. Utility Billing by Third Party
 
 
 
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
 
 
 
aa. Towing/Parking Services
 
 
 
 
bb. Website Domain (including any website hosting)
 
 
 
 
cc. Boiler Maintenance and Water Treatment
 
 
 
 
PHYSICAL ITEMS
 
 
 
1
N/A
 
 
 
2
N/A
 
 
 
3
N/A
 
 
 
4
Unit floor plans with sq. footage
 
 
 
5
N/A
 
 
 
6
N/A
 
 
 


    
 
2.3
 

    
 

--------------------------------------------------------------------------------




7
Current insurance certificates: Evidence of Commercial Property Insurance and
Certificate of Insurance
 
 
 
8
Insurance loss run history, past 3 years and YTD (property & general liability)
 
 
 
9
N/A
 
 
 
10
All existing third party reports, including, but not limited to:
 
 
 
 
a. Certified, as-built ALTA Survey
 
 
 
 
b. N/A
 
 
 
 
c. Asbestos
 
 
 
 
d. Lead-Based Paint Report
 
 
 
 
e. N/A
 
 
 
 
f. Mold
 
 
 
 
g. Phase I Environmental
 
 
 
 
h. N/A
 
 
 
 
i. Operations & Maintenance (O&M) Plans, if any
 
 
 
 
j. Radon
 
 
 
 
k. Soils/Geotechnical
 
 
 
 
l. Termite
 
 
 
 
m. Fire/Life Safety Inspection Report (current)
 
 
 
 
TITLE AND AGREEMENTS
 
 
 
1
Existing owner’s title insurance policy AND current title insurance commitment
and all documents referenced therein
 
 
 
2
Zoning: any reports, compliance letters, maps, ordinances, amendments, CC&R’s,
special use permits, etc.
 
 
 
3
Pending litigation summary and copies of all pleadings, if applicable
 
 
 
4
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
 
 
 
5
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, etc.)
 
 
 
6
Development Agreements: Any development agreements or restrictions with any
private party
 
 
 
7
Access Agreements: Any agreements for shared roadways, driveways or other access
 
 
 
8
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
 
 
 
9
Other Agreements: Any agreements that will be binding on the property after
closing or that provide any material benefit to or obligation on the property
 
 
 




    
 
2.3
 

    
 

--------------------------------------------------------------------------------




SCHEDULE 8.2.5
Rent Roll for Property


SEE ATTACHED LIST
[INTENTIONALLY OMITTED]

    
 
8.2.5
 

    
 

--------------------------------------------------------------------------------




SCHEDULE 8.2.6
List of Service Contracts


SEE ATTACHED LIST
[INTENTIONALLY OMITTED]





    
 
8.2.6
 

    
 

--------------------------------------------------------------------------------




EXHIBIT “A”


BILL OF SALE




THIS BILL OF SALE is made by the undersigned, __________________________, LLC, a
__________ limited liability company (“Seller”), in favor of and to
___________________, a _______________ limited liability company (“Buyer”).
WHEREAS, Seller, as seller, and Buyer, as buyer (by assignment from Steadfast
Asset Holdings, Inc.), entered into that certain Agreement of Purchase and Sale
dated as of ______________, 2015 (the “Agreement”), pursuant to which Seller
agreed to sell to Buyer, and Buyer agreed to acquire from Seller, among other
things, Seller’s ownership interest in the land legally described on Exhibit A
attached hereto and all of Seller’s right, title and interest in the building
located at such parcel commonly known as _________________(the “Property”),
including Seller’s interest in certain real and personal property related
thereto;
WHEREAS, as part of the acquisition transaction contemplated by the Agreement,
Seller is to sell, convey, and transfer to Buyer, by bill of sale, the
Personalty (as defined in the Agreement) and the Intangible Property (as defined
in the Agreement).
NOW, THEREFORE, pursuant to the Agreement, and in consideration of good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller by these presents does GIVE, GRANT, CONVEY, ASSIGN,
TRANSFER, BARGAIN, SELL, REMISE, RELEASE, ALIENATE, SET OVER, and CONFIRM, unto
Buyer, its successors and assigns, forever, as an entirety, all of Seller’s
right, title, and interest, if any, in and to (a) the Personalty, including
without limitation those items listed on attached Exhibit B; and (b) the
Intangible Property (as defined in the Agreement).
Except as otherwise expressly provided in the Agreement, Seller makes no
representations or warranties whatsoever, regarding said Personalty or the
Intangible Property, including, without limitation, any representations or
warranties related to quality, merchantability or fitness for a particular
purpose, except that Seller represents and warrants title to the Personalty and
Intangible Property and warrants that the Personalty and the Intangible Property
are free and clear of all liens and encumbrances.
In the event of any conflict or inconsistency between the terms hereof and the
terms of the Agreement, the terms of the Agreement shall govern and control.
Without limitation of the foregoing, all limitations on liability expressly set
forth in the Agreement shall apply to this Bill of Sale and the liabilities of
Seller hereunder.



    
 
A-2
 

    
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized officer this ____________ day of ______________________, 2015.


 
 
SELLER:


__________________________, LLC,
a ______________ limited liability company


By: __________________ Managing Co., LLC,
          a _____________ limited liability company,
          its Manager


By:   
      T. Richard Litton, Jr., Vice President








 
 
 




    
 
A-2
 

    
 

--------------------------------------------------------------------------------




EXHIBIT A TO BILL OF SALE
LEGAL DESCRIPTION








--------------------------------------------------------------------------------




EXHIBIT B TO BILL OF SALE


INVENTORY OF PERSONALTY




--------------------------------------------------------------------------------




Exhibit “B”
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of ___________________, 2015, by and between __________________, a
__________________ (“Assignor”), and ________________, a ________ _____________
(“Assignee”).
Recitals
A.    Assignor, as seller, and Assignee, as buyer (by assignment from Steadfast
Asset Holdings, Inc.), entered into that certain Agreement of Purchase and Sale
dated as of ______________, 2015 (the “Agreement”), pursuant to which Assignor
agreed to sell to Assignee, and Assignee agreed to acquire from Assignor, among
other things, Assignor’s ownership interest in the land legally described on
Exhibit A attached hereto and all of Assignor’s right, title and interest in the
building located at such parcel commonly known as _____________________(the
“Property”), including Assignor’s interest in certain leases related thereto.
B.    As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
Assignor’s interest as landlord (together with all rights and obligations
relating thereto) under the Leases (as defined in the Agreement), a schedule of
which Leases is attached hereto as Exhibit B and incorporated herein by this
reference (herein, the “Leases”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
1.    Transfer and Assignment by Assignor. Assignor hereby transfers and assigns
to Assignee all of Assignor’s right, title and interest, in, to and under the
Leases.
2.    Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor, accruing from and after the date hereof
with respect to or arising under each of the Leases, except that Assignee shall
have no liability for the return of any security deposits, prepaid rents or
other deposits that were not identified on the final Rent Roll and credited to
Buyer against the Purchase Price at Closing.
3.    Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees but excluding
special, incidental or consequential damages and punitive or exemplary damages)
arising out of or relating to the breach by Assignor of any of the obligations,
terms or covenants of Assignor, under or pursuant to the Leases that accrued
prior to the date hereof. The indemnification obligation

    
 
B-1
 

    
 

--------------------------------------------------------------------------------




contained in this Section 3 shall be subject to the limitations on liabilities
and other provisions contained in the Agreement relating to the Assignor’s
liability.
4.    Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees but excluding
special, incidental or consequential damages and punitive or exemplary damages)
arising out of or relating to the breach by Assignee of any of the other
obligations, terms or covenants of Assignor, under or pursuant to the Leases
that accrue from and after the date hereof. The indemnification obligation
contained in this Section 4 shall be subject to the limitations on liabilities
and other provisions contained in the Agreement relating to Assignee’s
liability.
5.    Further Assurances. The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein.
6.    Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
7.    Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.
8.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State in which the Property is located.
9.    Counterparts. This Assignment may be executed in counterparts which, when
integrated, shall constitute one original of this Assignment.
10.    Conflict. In the event of any conflict or inconsistency between the terms
hereof and the terms of the Agreement, the terms of the Agreement shall govern
and control. Without limitation of the foregoing, all waivers, releases and
other limitations on liability expressly set forth in the Agreement shall apply
to this Assignment and the liabilities of the parties hereunder.
11.    No Representation. Except as expressly set forth in the Agreement, it is
hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Leases except that Seller represents and warrants
title to the Leases and warrants that the Leases are free and clear of all liens
and encumbrances.


[signatures on following page]



B-3    
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.


ASSIGNOR:


__________________________, LLC,
a ___________ limited liability company


By: ___________________ Managing Co., LLC,
          a _____________ limited liability company
          its Manager


By:__________________________
      T. Richard Litton, Jr., Vice President


 
ASSIGNEE:


_________________, a ___________


By:__________________________
Name:__________________________
Title:__________________________










B-3    
 

--------------------------------------------------------------------------------




EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION OF PROPERTY








--------------------------------------------------------------------------------




EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES
SCHEDULE OF LEASES











        

--------------------------------------------------------------------------------




Exhibit “C”


ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of ___________________, 2015, by and between
__________________________, LLC, a Virginia limited liability company
(“Assignor”), and ____________, a ________ ________________ (“Assignee”).
Recitals


A.    Assignor, as seller, and Assignee, as buyer (by assignment from Steadfast
Asset Holdings, Inc.), entered into that certain Agreement of Purchase and Sale
dated as of ______________, 2015 (the “Agreement”), pursuant to which Assignor
agreed to sell to Assignee, and Assignee agreed to acquire from Assignor, among
other things, Assignor’s ownership interest in the land legally described on
Exhibit A attached hereto and all of Assignor’s right, title and interest in the
building located at such parcel commonly known as _________________(the
“Property”).
B.    As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
any and all rights and responsibilities under those Service Contracts (as such
term is defined in the Agreement), identified on the schedule attached hereto as
Exhibit B and incorporated herein by this reference (herein, the “Contracts” or
the “Assigned Agreements”) without any obligation of Assignor to pay any fee to,
or, except as otherwise expressly provided in the Agreement, to obtain any
consent from, any third party.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:


1.Transfer and Assignment by Assignor. Assignor hereby transfers and assigns to
Assignee all of Assignor’s right, title and interest in and under the Assigned
Agreements, if any, without any obligation of Assignor to pay any fee to, or
except as otherwise expressly provided in the Agreement, to obtain any consent
from, any third party.
2.Assumption by Assignee. Assignee hereby accepts the foregoing assignment and
assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor accruing from and after the date hereof
with respect to or arising under each of the Assigned Agreements.
3.Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees but excluding
special, incidental or consequential damages and punitive or exemplary damages)
arising out of or relating to the breach by Assignor of any of the obligations,
terms or covenants of Assignor under or pursuant

C-1

--------------------------------------------------------------------------------




to the Assigned Agreements that accrued prior to the date hereof. The
indemnification obligation contained in this Section 3 shall be subject to the
limitations on liabilities and other provisions contained in the Agreement
relating to the Assignor’s liability.
4.Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees but excluding
special, incidental or consequential damages and punitive or exemplary damages)
arising out of or relating to the breach by Assignee of any of the obligations,
terms or covenants of Assignor under or pursuant to the Assigned Agreements that
accrue from and after the date hereof. The indemnification obligation contained
in this Section 4 shall be subject to the limitations on liabilities and other
provisions contained in the Agreement relating to the Assignee’s liability.
5.Further Assurances. The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein.
6.Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
7.Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.
8.Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State in which the Property is located.
9.Counterparts. This Assignment may be executed in counterparts which, when
integrated, shall constitute one original of this Assignment.
10.Conflict. In the event of any conflict or inconsistency between the terms
hereof and the terms of the Agreement, the terms of the Agreement shall govern
and control. Without limitation of the foregoing, all waivers, releases and
other limitations on liability expressly set forth in the Agreement shall apply
to this Assignment and the liabilities of the parties hereunder.
11.No Representation. Except as expressly set forth in the Agreement, it is
hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Assigned Agreements being assigned hereunder
except that Seller represents and warrants that the Assigned Agreements are free
and clear of all liens and encumbrances. Without limitation of any
representations or warranties expressly set forth in the Agreement, this
Assignment

C-2

--------------------------------------------------------------------------------




constitutes a quitclaim assignment only, and is intended to assign and transfer
only such rights which Assignor may have, if any, with respect to the Assigned
Agreements.
[signatures on following page]



C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.


ASSIGNOR:


__________________________, LLC,
a ______________ limited liability company


By: ___________________ Managing Co., LLC,
          a _____________ limited liability company
          its Manager


By:__________________________
      T. Richard Litton, Jr., Vice President




 
ASSIGNEE:


____________________, a _______


By:__________________________
Name:__________________________
Title:__________________________










C-3

--------------------------------------------------------------------------------




EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
LEGAL DESCRIPTION OF PROPERTY










--------------------------------------------------------------------------------




EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS


SCHEDULE OF CONTRACTS




--------------------------------------------------------------------------------




Exhibit “D”
FORM OF DEED










                                                    
(Above Reserved for Recording)
After recording, please return to:
[INSERT SELLER COUNSEL]
STATE OF GEORGIA
COUNTY OF _____________
LIMITED WARRANTY DEED


THIS INDENTURE, made effective as of the _____ day of _____________, 20__,
between ______________________________, a ____________________________
("Grantor"), and _____________________, a _______________ ("Grantee");
W I T N E S S E T H:
THAT, for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) in
hand paid and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Grantor does hereby transfer and convey unto Grantee
all Grantor's right, title and interest in and to that land lying in
_____________ County, Georgia being more fully described in Exhibit "A" attached
hereto and made a part hereof, together with all improvements located thereon,
if any, together with all rights, members and appurtenances in any manner
appertaining or belonging to said property (collectively, the "Property");
TO HAVE AND TO HOLD the Property unto Grantee forever in FEE SIMPLE.
AND THE SAID Grantor shall warrant and forever defend the right, title and
interest to the Property unto Grantee against the claims of all persons claiming
by, through or under Grantor, except for claims arising under and by virtue of
the Permitted Exceptions attached hereto as Exhibit "B".
(The words "Grantor" and "Grantee" shall include all genders, singular and
plural, and their respective heirs, successors and assigns where the context
requires or permits);




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has executed this Deed under seal on the day and
year first above written.


Signed, sealed and delivered
in the presence of:
__________________________
Unofficial Witness
__________________________
Notary Public
My commission expires: __________


            [NOTARIAL SEAL]


___________________________


By: _______________________________
Name: _____________________________
Title: ______________________________

















--------------------------------------------------------------------------------







Exhibits To
Limited Warranty Deed

A - Legal Description Of Land
B - Permitted Exceptions






--------------------------------------------------------------------------------






Exhibit “E”
FORM OF TENANT NOTICE


[**DATE**]




TO:
All Valued Residents of [**COMMUNITY NAME**]



Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as [**COMMUNITY
NAME**], [**ADDRESS**] (“Property”) has this date been sold and the ownership
transferred.


In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].


Thank you for your cooperation.


Very truly yours, 

__________________________,
a(n) __________________________


By:__________________________
Name: __________________________
Its: __________________________


__________________________,
a(n) __________________________




By:__________________________
Name: __________________________
Its: __________________________





